         Case 1:19-cv-06912-RA-KHP Document 39 Filed 05/20/20 Page 1 of 1
                                                                        USDC-SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                           DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 5/20/2020

 RICARDO VELASQUEZ,

                               Plaintiff,
                                                                             19-CV-6912 (RA)
                          v.
                                                                                  ORDER
 LEMAGE INC., a New York corporation doing
 business as QUARTINO BOTTEGA
 ORGANICA et al.,

                            Defendants.

 RONNIE ABRAMS, United States District Judge:

         In light of the settlement conference scheduled before Judge Parker on June 9, 2020, the post-

 discovery conference on May 29, 2020 is adjourned to June 18, 2020 at 11:00 a.m. No later than June 12,

 counsel should submit their joint letter, as directed in the Case Management Plan and Scheduling Order.

 Dkt. 24. If the parties are unable to submit their joint letter by June 12, they shall request an extension to

 do so. In their joint letter, the parties should also indicate whether they can do without a conference

 altogether. If not, the Court will hold the conference by telephone. The dial-in information is as follows:

                 Call-in Number: (888) 363-4749
                 Access Code: 1015508

         In any event, counsel should review and comply with the Court’s Emergency Individual Rules

 and Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-ronnie-abrams.

         Plaintiff shall provide a copy of this Order to Defendants.

 SO ORDERED.

Dated:     May 20, 2020
           New York, New York

                                                       RONNIE ABRAMS
                                                       United States District Judge
